Case 1:17-cv-10432-DJC Document 65-3 Filed 12/17/18 Page 1 of 11

EXHIBIT 3
Case 1:17-cv-10432-DJC Document 65-3 Filed 12/17/18 Page 2 of 11

Tas REPORT OF PERSONAL INJUR eS ~
uth wthority. (ON SSA PROPERTY) = |

 

 

 

 

 

 

 

 

 

 

 

 

 

eT PASSENGERVPATRON ee | VESSEL EMPLOYEES

7 ve VESSEL tn PARKING Lor Cy TERMINAL INAL AREA oa _OTHER (Explain Below) |
a . a Se ee eee
NAME: a. Seis: an

 

MAILING ADDRESS: <p gene “a
prema |

CITY: eae STATE: GAEBRE> Z1f connec PHONE, $year manasa
Date of Birr Gaertn, Marital Status: SO" SSA Occupation:

Nearest Telative/relationship: (40 be filled out by Passengera/Palrons only)

Name. __: 36" serine ~ Address. ss Sete oe

 

 

 

 

 

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

y DATE OF INJURY: 709/20) a TIME: (225007 AM cE
J LQGATION:
U | VESSEL: MW 489s oxo y J Termin: Parkingtos Bus#
R Other:
y

Deseriba how lajur occu urte
I bf re’ Zi cua? 2 Zs 4 Lahm dork pia LMS EL + ta..le dint lon, ches)
N at ee a — on Sa ee eee ———_. a na
F | a
Oo Witness, Hany: Li hex CES | 7 "2 Reported to: We ev2ay > bn _ Date: 7h fae fae, 2/7 |
R
— Deseribe inju be inves, Wary: Lute a ae PRK Ps £50 Helle Lispst
A lodras S79 of Shu} of SP kg CELE S of ¢ ge 5 “
T | Was ambulance called? 122 il YES. ce ana pa a Ln VES hop ae ee
I
© | Did injured party make  etatemant Bs lo c cause ol accident, YES, v-het statement and ta whom yi ere Pe e
Neg thar ne baie Wee Che ante (eR hee OF 6, aa

 

 

 

    

 

 

CREW MEMPEREM PLOYEE; a — oe
Did the Hid the emplayee return to cyeé return to work? _ - JCYES . When

 

 

 

 

 

 

 

 

22 72 ATC.

 

 

 

 

’ Addilional remarks: / — . |
SE SSS >=,
YY LN inure 0 njured Seaman hut sign here: ae see . Date:
sO, . = —<———— = Wurst
~ S ri u tnpury was on wg report ts {a 16 be Ha signed by Mester of Vestal, otherwise “gent Manager or Suparvisor,
7 aie?
Y S Signature: x Cp he een ore ...-- Date: sae
& Loo — 7 —- eee eer aS res ensign eter
re 5 VAaf ROUTING: Whits - “Human ries Office
\y , Nes ; f i “a té ag. Canary + Injurad Pasty a
aoe AEVISED 8-2005 a Pink « Preparer é S8A 805
1
Case 1:17-cv-10432-DJC Document 65-3 Filed 12/17/18 Page 3 of 1

qusiaete REPORT OF PERSONAL INJURY a ae
sthoridy (ON SSA PROPERTY) ee)
jaie™t a BS,
[xX] PASSENGER/PATRON ( | VESSEL EMPLOVEES
: (JONES Aci)

 

 

 

 

 

 

CZ VESSEL [[l) PARKINGLOT of TERMINAL AREA = (1) OTHER (expel Beal

  

eS
ed
a

 

 

a we
MAILING ADDRESS:

= =

a oS o> ;
or 7

Gis eee “a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3 a} — ir — —
CITY: eas EN iP” HONE, coRRONEERGR
Date of Birth: eee 9 7 Marital Status: ee SSA Occupation: . |
Nearest relative/relationship: (To be Rijs om by ony)
Name; pa (e 9 renis Adds (samc)
i DATE OF INJURY: /j5/aoll TIME: OAD am ype)
J | 1 me LOCATION:
U / VESSEL: Mw S1a" e Trip # / Terminal: — Parking Lot:_ —~ Bus #
R Other: _
Y
Describe Row injury occurred: Finse6s on night hand Gvsht on clase
yf coor. Coa level VH end ST6d 51%) Another Fissusee let so of
FF) clo Cavems vt te suddeaty clase
O | Witness, if any: Reported tg: Date;
py | Deseribe nurs, ww Fst, waddle € rons Lense Foes cot + bruised.
Af ee a a
T | Was ambuance caliag? (SO YES, was injured party transported to hospital? «HIVES, hospital nama & addiess:
t .
© | Od Injures party make a slatament @S Fo cause of steident, 4 YES, what Statement and to whom’
N | Avuther passagee jet Su of Opn deer cause A te Slem o1 hand
Did the employee return to wark? YES - When |
——————— ———<—<$<— — =
Additional remarks:
ee Soc vents neseat and wil) 4e]e hity thy Viney ey, Hes ita]
’ SS Picton’ wil —— ee —— ee
| injures Seaman must sign here: = — Date: —__ |
It Injury was on vassey report is to be algned by Master of Vessal, otherwise Agont, Managar or Supervisor, |
Signature: #4 zs. BEAY Doll Postion; Pilot bats: 2/15 /o0 Vl
ee — Met or re ene ———
ROUTING: White - Human Resources Otice

JUL 28 201) Caviary - Injured Party
REVISED & 2005 7 Pink - Preparer esa
6 «SC aos
Case 1:17-cv-10432-DJC Document 65-3 Filed 12/17/18 Page 4 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fhe Stoanship REPORT OF PERSONAL INJURY
a (ON SSA PROPERTY)
fubhorety
i a |
[ [S<_ PASSENGER/PATRON VESSEL EMPLOYEES |
wt a {JONES Act)
VESSEL PARKING LOT TERMINAL AREA Cy] OTHER iExplain Below} |
. _ _ _
NAME: tT. = yee ay, |
eS
MAILING ADDRESS — BB RINNE ee |
—— _ =
CNY: Sa ee ZIP? PHONE | “eam seams
Date of Birth: Fontmeenn Marital Status, SSA Occupation:

 

 

 

Neares| relative/relationshin: To be fille out by Passengers/Patrons on'y)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: Address:
i’ DATE OF INJURY: be fra} $2 Time: 1800 AMER
J LOCATION, a “|
U | VESSEL: mv '5tAmD Home. Terminal Parking Lot: Bus #
R Other:
’ 3 =
Describe how injury occurred: TRY Ise te HOLD Dog OPE Fon
W Aner WER PASSEDEER . Dood CLOSED bus LEFT moDee Frage
fo] (Dect ons Poor fuap Ol DECK LE40ImG to THE LET Dpéce)
O | Witness, if any: OF injury) Tén SHEA MAND rotted t0: Purged Date: 6 /1¥ jr
5 Describe injuries, if eny: DEED Cur wir Skins tToans 8ace 7 SECU AG
A AS WE
T Was ambulance called? /J0 HYES, was Injured Aarly tran pond 1 hopin? YES hospitat name &addes:
| emcees eee a =
O | Od inured party mane a stalerent as to cause rh agedent WYES what statement o 0) natn?
N YES, Deo Cus SED 609 Fresbeg . Ae P.Ase2 ~eHNnis RSS
: ns ——$—$—$—$—$—————————_—[_[_"_- Ser =
CREW MEMBER/EMPLOYEE: rp
Did the employee return to work? — vie. Whe gthPs ein
Additiaraltemarke Te ee
A ae

 

Prepared by SSA personnel:CH@t5 BOEB insd Position PURSEeg Date: eh vf 42 _ |

 

 

 

 

 

 

Ulojury was an vessel - reporl is 1a be signed by Masier of Vessel, otherwise Agont. tianager or Supervisor,

3 / Of . | iff — aa
> AM AAA tp J AOA Positioi MATE pate. & ey fie

ih We cat G 62Piena SSA 805
Case 1:17-cv-10432-DJC Document 65-3 Filed 12/17/18 Page 5 of 11

questo REPORT OF PERSONAL INJURY
tho 7 {ON SSA PROPEATY)

 

 

 

 

 

 

 

PM —
k a .
- PASSENGER/ATRON/ eS EMPLOYEES
| PURATRON [| (JONES Act}
(Y Vvesset (| PARKINGLOT =[[7J TERMINAL AREA (["_} OTHER (Explain Below}

 

 

 

 

 

NAME: OVS" Gitte equ ene,

CITY: a A ZIP: = "PHONE # Tt ‘

Dale of Binh GE we™ 2006 Marital Status: >. SSAOccupation:. |
Nearest telativa/ralationshio; Lie be led oun by Paasengere/Patrons only)
==

Name:_j" = Sea 70 Address: SARA

é

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
    
 

 

 

 

. DATE OF uur: 0/22 / /2 Time: 20/3 any pag

WU | VESSEL: wv Adina feeke Wp# Fermin: Parking Lot; Sg ge

R Other:

Y =
Describe how injury occurred:

i # leds

a | 4 dar ¢ bed a ve ve oft /y Ban be G46 5 a)

FLOW Machi AW aoah if - in fren Hj

0 Wines, if any: bf tiger Ofoghy Reported to: tere Ae Lh, Date: _ EL

R | Describe injuries, tan

ii Swille — « peed Ite pag)

Aft a a ——

T | Was ambulance “tae HYES, was lured party Darsportod fo hasta? UES, hospital name & address.

J

© | Sid Injured party make a slatement as lo pause of Scéidert, YES, what statement aga to whom’?

N ae a =
Did the employee return to work? - IFYES - When |
Additional remarks: — a — |
injured Seaman must sionfere; Date: os |

, infury wae on veassl “report ip to Mi slaned by Manier of Vonsel, otherwise Agent, Manager or Superviaar, .
ar nena meen a” ~ a . fis /i~.
‘Signature; << a { aw a Position CAP be 2 Date: (0 /A3//- x
— pumeibniainia a CA mp
Wien
ETA Ca ROUTING: White - Human Resources Off; ENTERED) ‘
[i Mivtres” pr Canary-Ielwed ary NE 1) 2
REVISED 8-205 Pink - Preparer SUN Eo POM sa nos
Case 1:17-cv-10432-DJC Document 65-3 Filed 12/17/18 Page 6 of 11

 

Seu Libtontttan tele

‘eSiewcle REFuns ur PEHSUNAL inwwJRY
iby, (ON SSA PROPERTY)
Fr / >
“TT A PASSENGER/PATRON | | VESSEL EMPLOYEES _|
| (JONES Aci}

  

 

 

 

Co vr VESSEL [| PARKING LoT [ "7 TERMINAL AREA CJ over (Explain Betaw}

 

 

 

NN AAT Me
MAILING ADDRESS: = “uy

 

 

STA ip PHONE # Syren cae
Date oj Birth; wn et LS Marital Status: SS SSA Occupation: _ fer

 

 

 

 

 

 

 

 

Nearest Telative/relationship: (To be ated out by PassengersPatrons only)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nama; Address: a
| | aE OF INJURY: | 2\as\ie E20 sabi)
N > 2 \43' TIME; . A
J LORATION:
U | VESSEL: mv Nowockel Trip # Terminal: Parking Lot:. Bus #
Rl omen _ a
Y =
Describe how injury Tares: ara ck <a € yes Pay)
‘ wap ney _¢ Arua ada ke SCAT he ee Hetiwnecny Curd.
F Cc ca: Nese Awnaer St. C le Lin us Cher oy
QO Witness, if any: ty er tWilcit Rape Reported to: Purser, Date: (2 {2 2| id
R | Describe injuries, if any:
Ni —_— —_- ——— So! a — i
Ajtornic is _loe ¢ € nay __ “Pralat sth
T | Was ambulance catied? | \ 7 UYES, was livre party ransporied ior hospital? . AVYES. . hospial name & address:
1 (Cm~itrre, to Ow Hoe 2) fee ¢ By Piss A Weta tles
Q | Did injured party make a siatement as to cause of accident, INYES, . what statement and ta whom?
N
CREW MEMBER/EMPLOYEE: |
Did the employee return to Work? ss EYES ~ When |
Additional remarks: a
GIL WAS BBEK 10 Te 1 QU Yus. OD DAE |
injured Seaman must sign here: - Dates. |
os

I injury was TS feport fa to be signed by Master of Vessel, otherwise Agent, Manager or Supervisor,

ox Signature: ~ Yo ~~ Positian:. MB aig, 1d. / eed af

Se ee - — 1 wwf — EEE aoe

 

. <a 3 < a “| 7 ——— White - Human Rasources Office
- Canary - injured ed Party

Cc.
REVISED &-2005 “Ke Xe (Sid AX Pink - Prepacer SSA 805
Case 1:17-cv-10432-DJC Document 65-3 Filed 12/17/18 Page 7 of 11

Fie Stewcte REPORT OF PERSONAL INJURY
tho ity (ON SSA PROPERTY)

 

 

 

 

 

 

 

    
   

 

 

 

 

jolla
(7 F PASSENGER/PATRON VESSEL EMPLOYEES
LA Vesset i PARKING LOT TEAMINAL AREA OTHER (Explain Below)
NAME: © SRNR con Se
MAILING ADDRESS: ne eens Bt tts
oa es = STATE eS HONE # ea |
Date of Birlhe , e wr; 2G Marital Status... = SGA Occupation: |

 

 

 

 

Nearast relative/telationship: {To be filled out by ‘eaemainee ondy)

Name, ga ____. Addrasst. KE

 

 

 

 

 

, DATE OF InsuRY: aS 7,203 TIME: JS9S5— — amypm
J LOCATION,

U | VESSEL: wLel Homer, x / Terrainal; Parking Lot: Bus #

Ri Other.

y

 

 

 

= pa tt €no - renal From bason (pF

  
 
     

 

 

 

    

 

 
 

 

   

 

   

 

 

 

 

 

1 (0a hold ‘rn r pen: fer tat fe = Wo Cavai +8la yn
F
O | Witness, any: [2-8b = dl a Renn CLF U7 FEB be
: et hel als Deulsed ~f- Si0bHer pnecples . 3 / Cf
altiny Bove hes om << iad Mert
T | Was ainbulerce cated? TUYES. fa parly Wan:pored loti: ps ne
| Nd or
© | Od injures party make a statement as (2 cause of arc Ge 'YES what anne and to whom? f
NINN CUSED dor 7) Shy
CREW MEMBER/EMPLOYEE-
Did the employae return to work? »HYES When )
paclfenal eras +b? DEMO.
pare OUC+H/ /// - (4 Peyoes + p “ae

 

 

 

Prepared by SSA porsennet: fh Ui} ay Position: rer . Date: 42) /s é WL / IZ

ai It Injury was on versal - » feport is ta be signed by Master of Veasel, otherwise Agent, Manager or Supervisor,

Signature: AY a Position: Capra! Date: 4O//7/JO-s.

/ RR aw, >) ———\ White & Ye 0 - To Perseanel Department

 

 

 

 

 

 

 

A
Case 1:17-cv-10432-DJC Document 65-3 Filed 12/17/18 Page 8 of 11

The S' REPORT OF PERSONAL INJURY

 

 

 

 

 

sphor! (ON SSA PROPEATY)
hk aad
[A PASSENGER/PATRON [_| VESSEL EMPLOYEES
{JONES Agi
C7 vessen C“] PARKINGLOT [ ) TERMINAL AREA OTHER (Explain Batow)

 

 

 

NAME:

 

 

eee Tt T a

ee

MAILING ADDRESS, . ==

 

 

Date of Birth _ fees VCD Marital Status; “> SSA Occupation: «ss

aioe —* =,
cry: S "amcor STATE, “SP emcne)  PHONE:, i EES

 

 

 

Nearest telative/relationship: (To be Bled ou by PassengersPatrons onty)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: . Address; Se
t DATE OF INJURY: AV IGUS XZ DULG TIME: <<! Sam (pm)
N == <<
u vesser: uv AAMTUMeT Tip # 2°) Torrminas: ~~ Parking Lot: Busty
7 Other: a o_o
ascribe how inju ocurred: 7 “4
ey MAM S, L2rry Nhe ty. LAs $07;
{ . ;
N hie CL OS Sona € CHG THK ¢ SA OM yt
FLOSS iE Lush OY
O | Witness, if any: Reportedto: 7 Ci St /{ Date:
R | Describe Injuries, i any: , j ne
M wes, RE mop as OAT 2 : LIA LAR GL
PI cen ee —_
T Was ambulance cated? A'C WES, was jure party vanspored wo henhat - YES, hospital name & addrass.
i
© | Did injured party make a slelement as to cause of accent, I Wain statement and 10 whom? |
N WC KG [ee ae x Uh Fu Lf¢ tf{ = a =|
(aeiwamenmieoas, 1
| Did the employee return to work? YES -When as
Additional remarks:
Injured Seaman must sign here: Date:
Hf Injury was on Vessel ~ papert In io He rp? Vossal, ctiorwise a ine of Supervise, -/
| Signature: AML LO ¢. Position; _’/ Ler Date: shy) of.
ROUTING: White - Human Resoureas Office {4 ¢ Sf

Canary - injured Party
REVISED 6.2005 Pink - Preparer

SSA a05
Case 1:17-cv-10432-DJC Document 65-3 Filed 12/17/18 Page 9 of 11

Tle REPORT OF PERSONAL INJURY
r thar! (ON SSA PROPEATY)

 

 

 

VESSEL EMPLOYEES
Li. JONES Act)

 

 

= Fal
| -PASSEMGER/PATRON
LZ)

 

AT vesse (—] PARKINGLOT ["] TERMINAL AREA (2) OTHER (Explain Below)

 

 

 

, mG — =

NAME: Res-=. —_—a -
Sg Deh yy acer

MAILING ADDRESS: , SSsikne

JOY: | “leeeenes % Stave: SBM 7p, gee PHONE # tiesto cu

Date of Birth: Gund) LE Marital Status: Se As 4 Occupation:

Nearest Télative/relationship: co be tiled Out by Passengers/Palrons only)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: SS ee — Adidress: ae
, DATE OF INJURY: ie Ze TIME: L2LC am yen }
a LOCATION:
U | VESSEL: mv Yr Tip # £202) Terminal: —— Parking Lar Bus#_ os
R Othar:
Y
Describa how injury occurred: . . 7
; —————— (Mlaiukt (Till LAS deat Moe T Bore,
N|  Causalr LeFE They til LES Teva fIoad:
Fl 446 Oagye
O | Witness, if any: Reported to: .. Date: _
R | Describs injurles, if any: 7 .
4 | —_ mney LOA LET Pz itn StHitttkte AD
A tL So ee
T | Was embulance calieg? WYES, was Injured party transported to hospital? . HYES, hospital name & address:
j = — =a
QO | Did inured party make a statement @5 to cause ol accident, YES, what etatensant and lo whom?
N CAE Lk) Ji2orte
CREW MEMBER/EMPLOYEE: oo |
Did tha employee return to Work? __. WYES - When
Additional remarks: a 7
Injured Seaman must sign here: ._ — ———_-___- Date: __
— ———— ——
N injury was on vexsel. Is to be wigned by May ler of Vecsol, atherwies Agent, Menger or Supervisor,
, we f 7 ar — Z
a =< Gea — Pasilion: LEZ A -— Date: = nf 5
Dt Qa ks ‘ke ROUTING: White - Human Rasouress Offices
Canary + Injured Party
REVISED 68-2005 Pink - Preparer SSA 905
Case 1:17-cv-10432-DJC Document 65-3 Filed 12/17/18 Page 10 of 11

Fe Stew REPORT OF PERSONAL INJURY

 

 

 

 

 

 

“h shor! 4 , (ON SSA PROPERTY}
i . _ =
[ é-} PASSENGER/PATRON VESSEL EMPLOYEES
(JONES Aci)
— ——— = i
(2-T VESSEL [ |) PARKINGLOT TERMINAL AREA =f | OTHER (Explain Below)

 

 

 

NAME: ‘et PE,

 

~~). «

MAILING ADDRESS: @*“Gatiiuna: ps =
cv: eee saree, ee Te
Date of Birth: OME FF ppasitas Status;_ SSSA Occupation: —
Nearas! ralative/relationship: (to be filed ou! by Passengers/Pelrona only)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: ees Address, —
7 DATE OF INJURY: —S fe Li Time: £235 ama yase)
J LOCATION:
U | VESSEL: wy _ LAY Trip ¢ (Terminal: Parking Lol Bus#.00
Ri Other | ; 2
y
Daserbe how injury seme Lunch Ag ankr fleor- CAE) See Fry
n Caasht by Coin = Le fand ndey Loajer Can PBL
Fi
© | Witness, if any: Adee Reported to: Date:
AR tho inten 7 wi
M . eee aay. PY Xp a A, et Cough l Cltg be =
A wtf dinjernasd ) *¢, ee ee
T | Was Choviance calles? T= YES, was injured party transperied io hospi? r= RYES, hospital namo & addross:
I :
Q | Did injured panty make @ stajemom as fo cause of accident, YES, whal maloment and lo whom?
N | eye we Paster TF. feele aud fay IF Legation a
CREW MEMBER/EMPLOYEE: a
Did the employee retutn to work? _ EYES - When _|

 

 

 

 

 

 

Additional remarks: - |
as a eee

 

 

 

| iauree Seaman must sign here; Date: |
———___ aos ———— eee oe ———y

 

 

 

 

 

 

 

 

Z 7 a > = . = f / =
f / Ae Fere Position: bites —- Date: LL tL f5
ERR a pemen as ‘ a ee — ee
ROUTING: White - Human Rasourcas Offica
Canary - Injured
HEVISED 8-2005 Pink - Preparat SSA B05

Slonature: _tfowen £4), <a
—=. - c

 

f
f11
Case 1:17-cv-10432-DJC Document 65-3 Filed 12/17/18 Page 110

The Stele REPORT OF PERSONAL INJURY se
sfhorily (ON SSA PROPERTY) hyo

<Dces—

—2 AP EZ Onz~

 

 

 

 

 

 

7 PASSENGER/PATRON VESSEL EMPLOYEES
i’ {JONES Agi}
l-< VESseL PARKING LOT . TERMINAL AREA OTHEA (Explain Below: |

 

 

 

r— -

NAME: | “QSerFSe Soto

SET ener nw,
MAILING ADDRESS: =, SSsseserisgy

= = iaenirg i
eto 2 <
CITY: . STATES ZIP QR PLONE y comms

 

 

 

 

 

 

Date of Birth Maritat Status: SSA Occupation:

 

Nearest relative/relationship: (Te be filed out by Passengecs/Patrons only)

| ALL

 

 

 

 

 

 

 

Name: Address:

DATE OF INJURY: SY why 12 Zoro TIME: AM/PM |
LOSATION.

VESSEL: MVS [eau el Wouerzia i Terminal: Parking Lol: Bus #

Other. .

 

 

 

 

 

Describe how Injury SeCUTeE wth
teat ar

quit ria pe TS eg Vote vw. “bus ” |

 

 

 

 

 

Wilness, if any: Jen t— Reported to: ~/ F, bw Date: Js 4. yt eat S

Describe injuries, il any
Oy eS aad Comeredt wth Tee |

 

 

Was ambulance cated? “7 T= War IST Batty tranigniel 7a heemnal WYES, hospial nama & acess

—————

 

 

 

Did injured party make yo lon t " : HS) what Mtalemer ‘ {9 whom? —_
? Hire) oo. nw AL egy og! aS ute i Daw, dF e sos Cee = rm . Door

CREW MENBE RE MPLOYEE:
Did ihe employee return to work? TWYES - When

 

 

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

ons |
SS! ——— a ———_—_ a
| Prepared by SSA A personne): 2) Je bins __ Pasition: v. Aa av Date: 7 1z.| 2 Zag

 

 

 

 

 

-—. Position Cer day Date: “b= ya >
AL + Fey. rAd wi I a ; 5 , i t ORTH ie Darimern

’ Wise fellow fy ?_ompan
Ato hee lis food t Pany CO, a4c

 

 
